Case 6:20-cv-00534-ADA Document 47-6 Filed 03/05/21 Page 1 of 19




             (;+,%,7%
           Case 6:20-cv-00534-ADA Document 47-6 Filed 03/05/21 Page 2 of 19

Tal Lavian, Ph.D.
                             https://TelecommNet.com              1640 Mariani Dr.
                             tlavian@TelecommNet.com              Sunnyvale, CA 94087
                                                                  (408)-209-9112


Telecommunications, Network Communications, Mobile Wireless,
and Internet Technologies Expert
Scientist, educator, and technologist with over 30 years of experience. He has co-authored
over 25 scientific publications, journal articles, and peer-reviewed papers. Dr. Lavian served as
an expert in network communications and telecommunications, including Internet protocols,
streaming media, and mobile wireless technologies. He is an inventor of over 120 patents;
over 60 prosecuted pro-se. He served as Principal Investigator (PI) for three US Department
of Defense (DARPA) projects.

EDUCATION
x   Ph.D., Computer Science specializing in networking and communications, UC Berkeley
x   M.Sc., Electrical Engineering, Tel Aviv University
x   B.Sc., Mathematics and Computer Science, Tel Aviv University

EXPERTISE
Network communications, telecommunications, Internet protocols, and mobile wireless:
x Communication networks: Internet protocols; TCP/IP suite, TCP, UDP, IP, Ethernet,
   802.3, network protocols, network software applications, data link, network, and transport
   layers (L2, L3, L4), SNMP, network management, packet switching, network architecture
x Mobile wireless: Wi-Fi, 802.11, Bluetooth, Wireless LAN (WLAN), MAC, PHY, ARQ,
   HARQ. Cellular systems, SMS, instant messaging (chat), mobile devices, smartphone
x Internet/cloud: Internet Technologies, Web applications, HTTP, e-mail, SMTP, POP,
   IMAP, Java, C/C++, file transfer FTP, client-server, cloud computing, distributed computing
x Routing/switching: LAN, WAN, VPN, routing protocols, RIP, BGP, MPLS, OSPF,
   multicast, DNS, QoS, queuing, traffic control, network infrastructure and architectures
x VoIP/Streaming Media: PSTN, circuit switching, IP telephony, WebRTC, VoIP, SIP, RTP,
   SS7, SONET, TDM, video/audio conferencing, streaming media
Dr. Lavian has extensive experience in software development of network protocols, design,
architecture, configurations, installation, and networks testing. He has academic and hands-on
experience in the above fields, including technology products from different companies,
implementations, related standards, designs, hardware, systems, and software technologies.
EXPERT WITNESS
Dr. Lavian served as an expert witness in over 140 patent-related cases where he
wrote expert reports and testified in over 80 depositions. He has testified in Federal courts, in
front of judges and juries, USPTO PTAB IPR, and the ITC. The cases involved leading
companies including Amazon, LinkedIn, Avaya, T-Mobile, AT&T, Ericsson, Sprint, Cisco
Systems, Juniper Networks, Polycom, Motorola, HP, LG, WhatsApp, Instagram, Microsoft,
Google, Huawei, Facebook, Samsung, and Apple.


Page 1 of 18               Tal Lavian, Ph.D. – CV - 2020
           Case 6:20-cv-00534-ADA Document 47-6 Filed 03/05/21 Page 3 of 19



ACCOMPLISHMENTS
x Served as Principal Investigator (PI) for three US Department of Defense (DARPA) projects
     o Directed networking computation project for the US Air Force Research Lab (AFRL)
     o PI of a wireless research project for an undisclosed US federal agency
x Led and developed the first network resource scheduling service for grid computing
x Managed and engineered the first demonstrated transatlantic dynamic allocation of 10Gbs
  Lambdas as a grid service
x Development and successful demonstration of the first wire-speed active network on
  commercial hardware
x An inventor of over 120 patents, over 60 prosecuted pro-se in front of the USPTO
x Created and chaired Nortel Networks’ EDN Patent Committee

PROFESSIONAL EXPERIENCE
The University of California, Berkeley, Berkeley, California              2000-2019
UC Berkeley SkyDeck, Industry Fellow, Lecturer, Visiting Scientist, Ph.D. Candidate,
Nortel’s Scientist Liaison
Some positions and projects were concurrent, others sequential
x   UC Berkeley SkyDeck startups - advanced technology research, development, business,
    and market
x   Industry fellow and lecturer at the Sutardja Center for Entrepreneurship and Technology
    (SCET).
x   Conducted research projects in data centers (RAD Labs), telecommunication infrastructure
    (SAHARA), and wireless systems (ICEBERG)
x   Acted as a scientific liaison between Nortel Research Lab and UC Berkeley, providing
    tangible value in advanced technologies
x   Developed long-term technology for the enterprise market, integrating communication and
    computing technologies
x   Studied network services, telecommunication systems and software, communications
    infrastructure, and data centers
x   Earned a Ph.D. in Computer Science with a specialization in communications and
    networking

TelecommNet Engineering, Inc. Sunnyvale, California                            2006-Present
Principal Scientist
x Consulting in the areas of network communications, telecommunications, Internet protocols,
   and smartphone mobile wireless devices
x Providing system architecture and technology analysis for computer networks, mobile
   wireless devices, and Internet web technologies projects
x Providing expert witness services in network communications’ patent infringement lawsuits

CRadar.Ai, UC Berkeley, California                                            2018-2019
CTO / Principal Investigator
x CRadar.Ai improves the Radar wireless RF signal phase noise purity by 100x
x Accurate Radars are paramount for self-driving car safety. Radars “see” where Cameras
  and LiDars are “blind” (fog, rain, snow, direct sunlight, and darkness)


Page 2 of 18                Tal Lavian, Ph.D. – CV - 2020
           Case 6:20-cv-00534-ADA Document 47-6 Filed 03/05/21 Page 4 of 19


x   The superior wireless RF signal quality provides a clean signal for high Radar accuracy
x   Improving Radar accuracy and resolution enables genuine redundancy, sensory fusion and
    puts the Radar into the sensory spearhead

Aybell (VisuMenu Inc.), UC Berkeley, California                               2016-Present
CEO/CTO
x Aybell transforms smartphones into visual menu systems, making the phone a frictionless
  point for user interactions with all customer service platforms’ features. Empowers
  consumers to reach the right agents in call centers, overcoming customer service barriers.
  Aybell is a branding and marketing of VisuMenu advanced technologies.
x Architecture, design, and implementation of a cloud data center for connecting any
  smartphone user to any company and service by digitizing interactive voice systems and
  exposing through cloud-service APIs to other applications
x The system was deployed as a cloud networking and cloud computing service on Amazon
  Web Services (AWS) and Google Cloud Platform (GCP)
x Technologies include Data Science analytics, Machine Learning (ML), Artificial Intelligence
  (AI), and Statistical Learning (SL). Building an NLP Parser using Python, NLTK, SpaCy,
  and other NLP libraries and modules

VisuMenu, Inc., Sunnyvale, California                                        2010-2016
Co-Founder and Chief Technology Officer (CTO)
x Led the software design and development of a visual IVR system for smartphones and
   mobile devices, based on an innovative use of wireless and network communications
   technologies
x Design of a search engine for IVR / PBX using Asterisk, SIP, and VoIP
x The system was deployed as a cloud networking and cloud computing service on Amazon
   Web Services (AWS) and Google Cloud Platform (GCP).
x VisuMenu advanced technologies rebranded as Aybell.

Ixia, Santa Clara, California                                                        2008 - 2008
Network Communications Consultant
x Researched and developed advanced network communications testing technologies:
x IxNetwork/IxN2X —IP routing and switching devices and broadband access equipment.
    Provided traffic generation and emulation for the full range of protocols: OSPF, RIP, EIGRP,
    BGP, IS-IS, MPLS, unicast, multicast, broadcast, layer 2/3 VPNs, IPSec, carrier Ethernet,
    broadband access, and data center bridging. Tested and validated IEEE, ITU, and IETF
    RFC standards compatibility
x IxLoad — quickly and accurately modeled high-volume video, data, and voice subscribers
    and servers to test the real-world performance of multiservice delivery and security
    platforms
x IxCatapult — emulated a broad range of wireless access and core protocols to test wireless
    components and systems that, when combined with IxLoad, provides an end-to-end
    solution for testing wireless service quality
x IxVeriWave — employed a client-centric model to test Wi-Fi and wireless LAN networks by
    generating repeatable large-scale, real-world test scenarios that are virtually impossible to
    create by any other means
x Test automation — provide simple, comprehensive lab automation to help test engineering
    teams create, organize, catalog, and schedule execution of tests

Page 3 of 18               Tal Lavian, Ph.D. – CV - 2020
           Case 6:20-cv-00534-ADA Document 47-6 Filed 03/05/21 Page 5 of 19



Nortel Networks, Santa Clara, California                                                   1996 - 2007
Employed initially by Bay Networks, which was acquired by Nortel Networks
Principal Scientist, Principal Architect, Principal Engineer, Senior Software Engineer
Held scientific and research roles at Nortel Labs, Bay Architecture Labs, and in the office of the CTO

Principal Investigator for US Department of Defense (DARPA) Projects
x Conceived, proposed, and completed three research projects: active networks, DWDM-
   RAM, and a networking computation project for Air Force Research Lab (AFRL)
x Led a wireless research project for an undisclosed US federal agency

Academic and Industrial Researcher
x Analyzed new technologies to reduce risks associated with R&D investment
x Headed research collaboration with leading universities and professors at UC Berkeley,
  Northwestern University, University of Amsterdam, and University of Technology, Sydney
x Evaluated competitive products relative to Nortel’s products and technology
x Proactively identified prospective business ideas, which led to new networking products
x Predicted technological trends through researching the technological horizon and academic
  sphere
x Designed software for switches, routers, and network communications devices
x Developed systems and architectures for switches, routers, and network management
x Researched and developed the following projects:
   Data-Center Communications: network and server orchestration                   2006-2007
   DRAC: SOA-facilitated L1/L2/L3 network dynamic controller                      2003-2007
   Omega: classified wireless project for undisclosed US Federal Agency           2006-2006
   Open platform: project for the US Air Force Research Laboratory (AFRL)         2005-2005
   Network resource orchestration for Web services workflows                      2004-2005
   A proxy study between Web/grids services and network services                  2004-2004
   Streaming content replication: real-time A/V media multicast at edge           2003-2004
   DWDM-RAM: US DARPA-funded program on agile optical transport                   2003-2004
   Packet capturing and forwarding service on IP and Ethernet traffic             2002-2003
   CO2: content-aware agile networking                                            2001-2003
   Active networks: US DARPA-funded research program                              1999-2002
   ORE: programmable network service platform                                     1998-2002
   JVM platform: Java on network devices                                          1998-2001
   Web-based device management: network device management                         1996-1997

Technology Innovator and Patent Leader
x Created and chaired Nortel Networks’ EDN Patent Committee
x Facilitated continuous stream of innovative ideas and their conversion into intellectual
   property rights
x Developed intellectual property assets through invention and analysis of existing
   technology portfolios

Aptel Communications, Netanya, Israel                                                        1994-1995
Software Engineer, Team Leader
Start-up company focused on mobile wireless CDMA spread spectrum PCN/PCS



Page 4 of 18                  Tal Lavian, Ph.D. – CV - 2020
           Case 6:20-cv-00534-ADA Document 47-6 Filed 03/05/21 Page 6 of 19


x   Developed a mobile wireless device using an unlicensed band - Direct Sequence Spread
    Spectrum (DSSS); FCC part 15 - unlicensed transmitters
x   Designed and managed a personal communication network (PCN) and personal
    communication system (PCS), which were the precursors of short text messages (SMS)
x   Designed and developed network communications software products in C/C++
x   Invented and implemented a two-way paging product

Scitex Ltd., Herzeliya, Israel                                                   1990-1993
Software Engineer, Team Leader
Software and hardware company acquired by Hewlett Packard (HP)
x   Developed system and network communications in C/C++
x   I provided IT services, System Administration, and network administration.
x   I worked on Unix systems, including IBM AIX, HP, and SUN Unix.
x   Invented Parallel SIMD Architecture
x   Participated in the Technology Innovation group

Shalev, Ramat-HaSharon, Israel                                                   1987-1990
Start-up company
Software Engineer
x Developed real-time software and algorithms in C/C++ and Pascal




Page 5 of 18               Tal Lavian, Ph.D. – CV - 2020
           Case 6:20-cv-00534-ADA Document 47-6 Filed 03/05/21 Page 7 of 19


PROFESSIONAL ASSOCIATIONS
x IEEE senior member
x IEEE CNSV co-chair, Intellectual Property SIG (2013)
x President Next Step Toastmasters (an advanced TM club in the Silicon Valley) (2013-2014)
x Technical co-chair, IEEE Hot Interconnects 2005 at Stanford University
x Member, IEEE Communications Society (COMMSOC)
x Member, IEEE Computer Society
x Member, IEEE Systems, Man, and Cybernetics Society
x Member, IEEE-USA Intellectual Property Committee (2012)
x Member, ACM, ACM Special Interest Group on Data Communication (SIGCOM)
x Member, ACM Special Interest Group on Hypertext, Hypermedia, and Web (SIGWEB)
x Member, IEEE Consultants’ Network (CNSV)
x Global Member, Internet Society (ISOC)
x President Java Users Group – Silicon Valley Mountain View, CA,1999-2000
x Toastmasters International

FORMER ADVISORY BOARDS POSITIONS
x   Quixey –search engine for wireless mobile apps
x   Mytopia – mobile wireless social games
x   iLeverage – Israeli Innovations

PROFESSIONAL AWARDS
x   Top Talent Award – Nortel
x   Top Inventors Award – Nortel EDN
x   Certified IEEE-WCET - Wireless Communications Engineering Technologies (2012)
x   Toastmasters International - Competent Communicator (twice)
x   Toastmasters International - Advanced Communicator Bronze

PERSONAL
x   USA FIT – San Jose Marathon running club (2017-2020)
x   Hiking Bateva – hiking club
x   A dancer for 45 years




Page 6 of 18              Tal Lavian, Ph.D. – CV - 2020
           Case 6:20-cv-00534-ADA Document 47-6 Filed 03/05/21 Page 8 of 19


   Patents and Publications
(Not an exhaustive list)
Patents Issued


US 9,690,877       Systems and methods for electronic communications                                  Link

US 9,660,655       Ultra-low phase noise frequency synthesizer                                        Link

US 9,184,989       Grid proxy architecture for network resources                                      Link

US 9,521,255       Systems and methods for visual presentation and selection of IVR menu              Link

US 9,083,728       Systems and methods to support sharing and exchanging in a network                 Link

US 9,021,130       Photonic line sharing for high-speed routers                                       Link

US 8,762,963       Translation of programming code                                                    Link

US 8,762,962       Methods and apparatus for automatic translation of a computer program              Link
                   language code

US 8,745,573       Platform-independent application development framework                             Link

US 8,731,148       Systems and methods for visual presentation and selection of IVR menu              Link

US 8,688,796       Rating system for determining whether to accept or reject objection raised by a    Link
                   user in social network

US 8,619,793       Dynamic assignment of traffic classes to a priority queue in a packet forwarding   Link
                   device

US 8,572,303       A portable universal communication device                                          Link

US 8,553,859       Device and method for providing enhanced telephony                                 Link

US 8,548,131       Systems and methods for communicating with an interactive voice response           Link
                   system

US 8,537,989       Device and method for providing enhanced telephony                                 Link

US 8,341,257       Grid proxy architecture for network resources                                      Link

US 8,161,139       Method and apparatus for intelligent management of a network element               Link

US 8,146,090       Time-value curves to provide dynamic QoS for time-sensitive file transfer          Link

US 8,078,708       Grid proxy architecture for network resources                                      Link

US 7,944,827       Content-aware dynamic network resource allocation                                  Link

US 7,860,999       Distributed computation in network devices                                         Link



Page 7 of 18                  Tal Lavian, Ph.D. – CV - 2020
           Case 6:20-cv-00534-ADA Document 47-6 Filed 03/05/21 Page 9 of 19


US 7,734,748    Method and apparatus for intelligent management of a network element               Link

US 7,710,871    Dynamic assignment of traffic classes to a priority queue in a packet forwarding   Link
                device

US 7,580,349    Content-aware dynamic network resource allocation                                  Link

US 7,433,941    Method and apparatus for accessing network information on a network device         Link

US 7,359,993    Method and apparatus for interfacing external resources with a network element     Link

US 7,313,608    Method and apparatus for using documents written in a markup language to           Link
                access and configure network elements

US 7,260,621    Object-oriented network management interface                                       Link

US 7,237,012    Method and apparatus for classifying Java remote method invocation transport       Link
                traffic

US 7,127,526    Method and apparatus for dynamically loading and managing software services        Link
                on a network device

US 7,047,536    Method and apparatus for classifying remote procedure call transport traffic       Link

US 7,039,724    Programmable command-line interface API for managing operation of a network        Link
                device

US 6,976,054    Method and system for accessing low-level resources in a network device            Link

US 6,970,943    Routing architecture including a compute plane configured for high-speed           Link
                processing of packets to provide application layer support

US 6,950,932    Security association mediator for Java-enabled devices                             Link

US 6,850,989    Method and apparatus for automatically configuring a network switch                Link

US 6,845,397    Interface method and system for accessing inner layers of a network protocol       Link

US 6,842,781    Download and processing of a network management application on a network           Link
                device

US 6,772,205    Executing applications on a target network device using a proxy network device     Link

US 6,564,325    Method of and apparatus for providing multi-level security access to a system      Link

US 6,175,868    Method and apparatus for automatically configuring a network switch                Link

US 6,170,015    Network apparatus with Java co-processor                                           Link

US 8,687,777    Systems and methods for visual presentation and selection of IVR menu              Link

US 8,681,951    Systems and methods for visual presentation and selection of IVR menu              Link



Page 8 of 18               Tal Lavian, Ph.D. – CV - 2020
          Case 6:20-cv-00534-ADA Document 47-6 Filed 03/05/21 Page 10 of 19


US 8,625,756    Systems and methods for visual presentation and selection of IVR menu              Link

US 8,594,280    Systems and methods for visual presentation and selection of IVR menu              Link

US 8,548,135    Systems and methods for visual presentation and selection of IVR menu              Link

US 8,406,388    Systems and methods for visual presentation and selection of IVR menu              Link

US 8,345,835    Systems and methods for visual presentation and selection of IVR menu              Link

US 8,223,931    Systems and methods for visual presentation and selection of IVR menu              Link

US 8,160,215    Systems and methods for visual presentation and selection of IVR menu              Link

US 8,155,280    Systems and methods for visual presentation and selection of IVR menu              Link

US 8,054,952    Systems and methods for visual presentation and selection of IVR menu              Link

US 8,000,454    Systems and methods for visual presentation and selection of IVR menu              Link

EP 1,905,211    A technique for authenticating network users                                       Link

EP 1,142,213    Dynamic assignment of traffic classes to a priority queue in a packet forwarding   Link
                device

US 9,001,819    Systems and methods for visual presentation and selection of IVR menu              Link

US 8,949,846    Time-value curves to provide dynamic QoS for time-sensitive file transfers         Link

US 8,929,517    Systems and methods for visual presentation and selection of IVR menu              Link

US 8,903,073    Systems and methods for visual presentation and selection of IVR menu              Link

US 8,898,274    Grid proxy architecture for network resources                                      Link

US 8,880,120    Device and method for providing enhanced telephony                                 Link

US 8,879,703    System method and device for providing tailored services when a call is on-hold    Link

US 8,879,698    Device and method for providing enhanced telephony                                 Link

US 8,867,708    Systems and methods for visual presentation and selection of IVR menu              Link

US 8,787,536    Systems and methods for communicating with an interactive voice response           Link
                system

US 8,782,230    Method and apparatus for using a command design pattern to access and              Link
                configure network elements

CA 2,358,525    Dynamic assignment of traffic classes to a priority queue in a packet forwarding   Link
                device

CA 2,989,752    Ultra-low Phase Noise Frequency Synthesizer                                        Link


Page 9 of 18               Tal Lavian, Ph.D. – CV - 2020
          Case 6:20-cv-00534-ADA Document 47-6 Filed 03/05/21 Page 11 of 19


US 10,598,764   Radar target detection and imaging system for autonomous vehicles with ultra-    Link
                low phase noise frequency synthesizer


US 10,404,261   Radar target detection system for autonomous vehicles with an ultra-low phase-   Link
                noise frequency synthesizer


US 10,348,313   Radar target detection system for autonomous vehicles with an ultra-low phase-   Link
                noise frequency synthesizer


US 10,205,457   RADAR target detection system for autonomous vehicles with an ultra-low          Link
                phase-noise frequency synthesizer


US 10,764,264   Technique for authenticating network users                                       Link

EP 3,311,493    An ultra-low phase-noise frequency synthesizer                                   Link


US 9,831,881    Radar target detection system for autonomous vehicles with ultra-low phase       Link
                noise frequency synthesizer

US 9,762,251    Ultra-low phase noise frequency synthesizer                                      Link

US 9,705,511    Ultra-low phase noise frequency synthesizer                                      Link




Page 10 of 18             Tal Lavian, Ph.D. – CV - 2020
          Case 6:20-cv-00534-ADA Document 47-6 Filed 03/05/21 Page 12 of 19



Patent Applications Published and Pending
(Not an exhaustive list)


US 20150058490   Grid Proxy Architecture for Network Resources                           Link

US 20150010136   Systems and Methods for Visual Presentation and Selection of IVR Menu   Link

US 20140379784   Method and Apparatus for Using a Command Design Pattern to Access and   Link
                 Configure Network Elements

US 20140105025   Dynamic Assignment of Traffic Classes to a Priority Queue in a Packet   Link
                 Forwarding Device

US 20140105012   Dynamic Assignment of Traffic Classes to a Priority Queue in a Packet   Link
                 Forwarding Device

US 20140012991   Grid Proxy Architecture for Network Resources                           Link

US 20130080898   Systems and Methods for Electronic Communications                       Link

US 20130022191   Systems and Methods for Visual Presentation and Selection of IVR Menu   Link

US 20130022183   Systems and Methods for Visual Presentation and Selection of IVR Menu   Link

US 20130022181   Systems and Methods for Visual Presentation and Selection of IVR Menu   Link

US 20120180059   Time-Value Curves to Provide Dynamic QOS for Time Sensitive File        Link
                 Transfers

US 20120063574   Systems and Methods for Visual Presentation and Selection of IVR Menu   Link

US 20110225330   Portable Universal Communication Device                                 Link

US 20100220616   Optimizing Network Connections                                          Link

US 20100217854   Method and Apparatus for Intelligent Management of a Network Element    Link

US 20100146492   Translation of Programming Code                                         Link

US 20100146112   Efficient Communication Techniques                                      Link

US 20100146111   Efficient Communication in a Network                                    Link

US 20090313613   Methods and Apparatus for Automatic Translation of a Computer Program   Link
                 Language Code

US 20090313004   Platform-Independent Application Development Framework                  Link

US 20090279562   Content-aware dynamic network resource allocation                       Link

US 20080040630   Time-Value Curves to Provide Dynamic QoS for Time Sensitive File        Link


Page 11 of 18            Tal Lavian, Ph.D. – CV - 2020
          Case 6:20-cv-00534-ADA Document 47-6 Filed 03/05/21 Page 13 of 19


                  Transfers

US 20070169171    A technique for authenticating network users                            Link

US 20060123481    Method and apparatus for network immunization                           Link

US 20060075042    Extensible Resource Messaging Between User Applications and Network     Link
                  Elements in a Communication Network

US 20050083960    Method and Apparatus for Transporting Parcels of Data Using Network     Link
                  Elements with Network Element Storage

US 20050076339    Method and Apparatus for Automated Negotiation for Resources on a       Link
                  Switched Underlay Network

US 20050076336    Method and Apparatus for Scheduling Resources on a Switched Underlay    Link
                  Network

US 20050076173    Method And Apparatus for Preconditioning Data to Be Transferred on a    Link
                  Switched Underlay Network

US 20050076099    Method and Apparatus for Live Streaming Media Replication in a          Link
                  Communication Network

US 20050074529    Method and apparatus for transporting visualization information on a    Link
                  switched underlay network

US 20040076161    Dynamic Assignment of Traffic Classes to a Priority Queue in a Packet   Link
                  Forwarding Device

US 20020021701    Dynamic Assignment of Traffic Classes to a Priority Queue in a Packet   Link
                  Forwarding Device

WO 2006/063052    Method and apparatus for network immunization                           Link

WO 2007/008976    A technique for authenticating network users                            Link

WO2000/0054460 Method and apparatus for accessing network information on a network        Link
               device

WO/2016/203460    Ultra-low phase noise frequency synthesizer                             Link

WO/2005/033899    Method and apparatus for scheduling resources on a switched underlay    Link
                  network

WO/2000/041368    Dynamic assignment of traffic classes to a priority queue in a packet   Link
                  forwarding device

US 20140156556    A Time-variant rating system and method thereof                         Link

US 20140156758    A Reliable rating system and method thereof                             Link



Page 12 of 18              Tal Lavian, Ph.D. – CV - 2020
          Case 6:20-cv-00534-ADA Document 47-6 Filed 03/05/21 Page 14 of 19


US 20170085708   Systems and methods for visual presentation and selection of IVR menu        Link

US 20160373117   Ultra-low phase noise frequency synthesizer                                  Link

US 20170322687   Systems and methods for electronic communications                            Link

US 20170302282   Radar target detection system for autonomous vehicles with ultra-low phase   Link
                 noise frequency synthesizer

US 20180019755   Radar target detection system for autonomous vehicles with ultra-low phase   Link
                 noise frequency synthesizer

US 20170289332   Systems and methods for visual presentation and selection of IVR menu        Link

US 20170269797   Systems and methods for electronic communication                             Link

US 20170099058   Ultra-low phase noise frequency synthesizer                                  Link

US 20170099057   Ultra-low phase noise frequency synthesizer                                  Link

US 20190128998   Radar target detection and imaging system for autonomous vehicles with       Link
                 ultra-low phase noise frequency synthesizer

US 20190082043   Systems and methods for visual presentation and selection of ivr menu        Link

US 20180146090   Systems and methods for visual presentation and selection of ivr menu        Link

US 20180130102   Reliable rating system and method thereof                                    Link




Page 13 of 18            Tal Lavian, Ph.D. – CV - 2020
          Case 6:20-cv-00534-ADA Document 47-6 Filed 03/05/21 Page 15 of 19




Publications
(Not an exhaustive list)
   ● “R&D Models for Advanced Development & Corporate Research” Understanding Six Models of
       Advanced R&D - Ikhlaq Sidhu, Tal Lavian, Victoria Howell - University of California, Berkeley.
       Accepted paper for 2015 ASEE Annual Conference and Exposition- June 2015
   ● “Communications Architecture in Support of Grid Computing”, TalLavian, Scholar’s Press
       2013ISBN 978-3-639-51098-0.
   ● “Applications Drive Secure Light-path Creation across Heterogeneous Domains, Feature Topic
       Optical Control Planes for Grid Networks: Opportunities, Challenges, and the Vision.” Gommans
       L.; Van Oudenaarde B.; Dijkstra F.; De Laat C.; Lavian T.; Monga I.; Taal A.; Travostino F.; Wan
       A.; IEEE Communications Magazine, vol. 44, no. 3, March 2006, pp. 100-106.
   ● Lambda Data Grid: Communications Architecture in Support of Grid Computing. Tal I. Lavian,
       Randy H. Katz; Doctoral Thesis, University of California at Berkeley. January 2006.
   ● “Information Switching Networks.” Hoang D.B.; T. Lavian; The 4th Workshop on the Internet,
       Telecommunications and Signal Processing, WITSP2005, December 19-21, 2005, Sunshine
       Coast, Australia.
   ● “Impact of Grid Computing on Network Operators and HW Vendors.” Allcock B.; Arnaud B.;
       Lavian T.; Papadopoulos P.B.; Hasan M.Z.; Kaplow W.; IEEE Hot Interconnects at Stanford
       University 2005, pp.89-90.
   ● DWDM-RAM: A Data Intensive Grid Service Architecture Enabled by Dynamic Optical
       Networks. Lavian T.; Mambretti J.; Cutrell D.; Cohen H.J; Merrill S.; Durairaj R.; Daspit P.;
       Monga I.; Naiksatam S.; Figueira S.; Gutierrez D.; Hoang D.B., Travostino F.; CCGRID 2004,
       pp. 762-764.
   ● DWDM-RAM: An Architecture for Data-Intensive Service Enabled by Next Generation Dynamic
       Optical Networks. Hoang D.B.; Cohen H.; Cutrell D.; Figueira S.; Lavian T.; Mambretti J.; Monga
       I.; Naiksatam S.; Travostino F.; Proceedings IEEE Globecom 2004, Workshop on High-
       Performance Global Grid Networks, Houston, 29 Nov. to 3 Dec. 2004, pp.400-409.
   ● Implementation of a Quality of Service Feedback Control Loop on Programmable Routers.
       Nguyen C.; Hoang D.B.; Zhao, I.L.; Lavian, T.; Proceedings, 12th IEEE International
       Conference on Networks 2004. (ICON 2004) Singapore, Volume 2, 16-19 Nov. 2004, pp.578-
       582.
   ● A Platform for Large-Scale Grid Data Service on Dynamic High-Performance Networks. Lavian
       T.; Hoang D.B.; Mambretti J.; Figueira S.; Naiksatam S.; Kaushil N.; Monga I.; Durairaj R.;
       Cutrell D.; Merrill S.; Cohen H.; Daspit P.; Travostino F; GridNets 2004, San Jose, CA., October
       2004.
   ● DWDM-RAM: Enabling Grid Services with Dynamic Optical Networks. Figueira S.; Naiksatam
       S.; Cohen H.; Cutrell D.; Daspit, P.; Gutierrez D.; Hoang D. B.; Lavian T.; Mambretti J.; Merrill
       S.; Travostino F; Proceedings, 4th IEEE/ACM International Symposium on Cluster Computing
       and the Grid, Chicago, USA, April 2004, pp. 707-714.
   ● DWDM-RAM: Enabling Grid Services with Dynamic Optical Networks. Figueira S.; Naiksatam
       S.; Cohen H.; Cutrell D.; Gutierrez D.; Hoang D.B.; Lavian T.; Mambretti J.; Merrill S.;
       Travostino F.; 4th IEEE/ACM International Symposium on Cluster Computing and the Grid,
       Chicago, USA, April 2004.




Page 14 of 18                Tal Lavian, Ph.D. – CV - 2020
          Case 6:20-cv-00534-ADA Document 47-6 Filed 03/05/21 Page 16 of 19


   ●   An Extensible, Programmable, Commercial-Grade Platform for Internet Service Architecture.
       Lavian T.; Hoang D.B.; Travostino F.; Wang P.Y.; Subramanian S.; Monga I.; IEEE
       Transactions on Systems, Man, and Cybernetics on Technologies Promoting Computational
       Intelligence, Openness and Programmability in Networks and Internet Services Volume 34,
       Issue 1, Feb. 2004, pp.58-68.
   ●   DWDM-RAM: An Architecture for Data-Intensive Service Enabled by Next Generation Dynamic
       Optical Networks. Lavian T.; Cutrell D.; Mambretti J.; Weinberger J.; Gutierrez D.; Naiksatam S.;
       Figueira S.; Hoang D. B.; Supercomputing Conference, SC2003 Igniting Innovation, Phoenix,
       November 2003.
   ●   Edge Device Multi-Unicasting for Video Streaming. Lavian T.; Wang P.; Durairaj R.; Hoang D.;
       Travostino F.; Telecommunications, 2003. ICT 2003. 10th International Conference on
       Telecommunications, Tahiti, Volume 2, 23 Feb.-1 March 2003 pp. 1441-1447.
   ●   The SAHARA Model for Service Composition Across Multiple Providers. Raman B.; Agarwal S.;
       Chen Y.; Caesar M.; Cui W.; Lai K.; Lavian T.; Machiraju S.; Mao Z. M.; Porter G.; Roscoe T.;
       Subramanian L.; Suzuki T.; Zhuang S.; Joseph A. D.; Katz Y.H.; Stoica I.; Proceedings of the
       First International Conference on Pervasive Computing. ACM Pervasive 2002, pp. 1-14.
   ●   Enabling Active Flow Manipulation in Silicon-Based Network Forwarding Engines. Lavian T.;
       Wang P.; Travostino F.; Subramanian S.; Duraraj R.; Hoang D.B.; Sethaput V.; Culler D.;
       Proceeding of the Active Networks Conference and Exposition, 2002. (DANCE) 29-30 May
       2002, pp. 65-76.
   ●   Practical Active Network Services within Content-Aware Gateways. Subramanian S.; Wang P.;
       Durairaj R.; Rasimas J.; Travostino F.; Lavian T.; Hoang D.B.; Proceeding of the DARPA Active
       Networks Conference and Exposition, 2002. (DANCE) 29-30 May 2002, pp. 344-354.
   ●   Active Networking on a Programmable Network Platform. Wang P.Y.; Lavian T.; Duncan R.;
       Jaeger R.; Fourth IEEE Conference on Open Architectures and Network Programming
       (OPENARCH), Anchorage, April 2002.
   ●   Intelligent Network Services through Active Flow Manipulation. Lavian T.; Wang P.; Travostino
       F.; Subramanian S.; Hoang D.B.; Sethaput V.; IEEE Intelligent Networks 2001 Workshop
       (IN2001), Boston, May 2001.
   ●   Intelligent Network Services through Active Flow Manipulation. Lavian T.; Wang P.; Travostino
       F.; Subramanian S.; Hoang D.B.; Sethaput V.; Intelligent Network Workshop, 2001 IEEE 6-9
       May 2001, pp.73 -82.
   ●   Enabling Active Flow Manipulation in Silicon-based Network Forwarding Engine. Lavian, T.;
       Wang, P.; Travostino, F.; Subramanian S.; Hoang D.B.; Sethaput V.; Culler D.; Journal of
       Communications and Networks, March 2001, pp.78-87.
   ●   Active Networking on a Programmable Networking Platform. Lavian T.; Wang P.Y.; IEEE Open
       Architectures and Network Programming, 2001, pp. 95-103.
   ●   Enabling Active Networks Services on a Gigabit Routing Switch. Wang P.; Jaeger R.; Duncan
       R.; Lavian T.; Travostino F.; 2nd Workshop on Active Middleware Services, 2000.
   ●   Dynamic Classification in Silicon-Based Forwarding Engine Environments. Jaeger R.; Duncan
       R.; Travostino F.; Lavian T.; Hollingsworth J.; Selected Papers. 10th IEEE Workshop on
       Metropolitan Area and Local Networks, 1999. 21-24 Nov. 1999, pp.103-109.
   ●   Open Programmable Architecture for Java-Enabled Network Devices. Lavian, T.; Jaeger, R. F.;
       Hollingsworth, J. K.; IEEE Hot Interconnects Stanford University, August 1999, pp. 265-277.
   ●   Open Java SNMP MIB API. Rob Duncan, Tal Lavian, Roy Lee, Jason Zhou, Bay Architecture
       Lab Technical Report TR98-038, December 1998.


Page 15 of 18                Tal Lavian, Ph.D. – CV - 2020
          Case 6:20-cv-00534-ADA Document 47-6 Filed 03/05/21 Page 17 of 19


   ●   Java-Based Open Service Interface Architecture. Lavian T.; Lau S.; BAL TR98-010 Bay
       Architecture Lab Technical Report, March 1998.
   ●   Parallel SIMD Architecture for Color Image Processing. Lavian T. Tel – Aviv University, Tel –
       Aviv, Israel, November 1995.
   ●   Grid Network Services, Draft-ggf-ghpn-netservices-1.0. George Clapp, Tiziana Ferrari, Doan B.
       Hoang, Gigi Karmous-Edwards, Tal Lavian, Mark J. Leese, Paul Mealor, InderMonga, Volker
       Sander, Franco Travostino, Global Grid Forum(GGF).
   ●   Project DRAC: Creating an applications-aware network. Travostino F.; Keates R.; Lavian T.;
       Monga I.; Schofield B.; Nortel Technical Journal, February 2005, pp. 23-26.
   ●   Optical Network Infrastructure for Grid, Draft-ggf-ghpn-opticalnets-1. Dimitra Simeonidou, Reza
       Nejabati, Bill St. Arnaud, Micah Beck, Peter Clarke, Doan B. Hoang, David Hutchison, Gigi
       Karmous-Edwards, Tal Lavian, Jason Leigh, Joe Mambretti, Volker Sander, John Strand,
       Franco Travostino, Global Grid Forum(GGF) GHPN Standard GFD-I.036 August 2004.
   ●   Popeye - Using Fine-grained Network Access Control to Support Mobile Users and Protect
       Intranet Hosts. Mike Chen, Barbara Hohlt, Tal Lavian, December 2000.
   ●   Open Networking - Better Networking through Programmability, Open Networking - Better
       Networking through Programmability




Page 16 of 18                Tal Lavian, Ph.D. – CV - 2020
          Case 6:20-cv-00534-ADA Document 47-6 Filed 03/05/21 Page 18 of 19


Presentations and Talks
(Not an exhaustive list)
   ● Lambda Data Grid
   ● A Platform for Large-Scale Grid Data Service on Dynamic High-Performance Networks
   ● Lambda Data Grid: An Agile Optical Platform for Grid Computing and Data-intensive
       Applications.
   ● Workflow Integrated Network Resource Orchestration
   ● DWDM-RAM: DARPA-Sponsored Research for Data-Intensive Service-on-Demand Advanced
       Optical Networks
   ● Impact of Grid Computing on Network Operators and HW Vendors
   ● Web Services and OGSA
   ● WINER Workflow Integrated Network Resource Orchestration.
   ● A Grid Proxy Architecture for Network Resources
   ● Technology & Society
   ● Abundant Bandwidth and how it affects us?
   ● Active Content Networking (ACN)
   ● DWDM-RAM: Enabling Grid Services with Dynamic Optical Networks
   ● Application-engaged Dynamic Orchestration of Optical Network Resources
   ● DWDM-RAM: DARPA-Sponsored Research for Data-Intensive Service-on-Demand Advanced
       Optical Networks
   ● An Architecture for Data-Intensive Service Enabled by Next Generation Optical Networks
   ● A Platform for Data-Intensive Services Enabled by Next Generation Dynamic Optical Networks
   ● A Platform for Data-Intensive Services Enabled by Next Generation Dynamic Optical Networks
   ● Optical Networks
   ● Grid Optical Network Service Architecture for Data-Intensive Applications
   ● Optical Networking & DWDM
   ● OptiCal Inc.
   ● OptiCal & LUMOS Networks
   ● Optical Networking Services
   ● Optical Networks
   ● Business Models for Dynamically Provisioned Optical Networks
   ● Business Model Concepts for Dynamically Provisioned Optical Networks
   ● Optical Networks Infrastructure
   ● Research Challenges in agile optical networks
   ● Services and Applications’ infrastructure for agile optical networks
   ● Impact on Society
   ● Technology & Society
   ● TeraGrid Communication and Computation
   ● Unified Device Management via Java-enabled Network Devices
   ● Active Network Node in Silicon-Based L3 Gigabit Routing Switch
   ● Enabling Active Flow Manipulation (AFM) in Silicon-based Network Forwarding Engines
   ● Enabling Active Flow Manipulation (AFM) in Silicon-based Network Forwarding Engines
   ● Active Nets Technology Transfer through High-Performance Network Devices
   ● Enabling Active Networks Services on A Gigabit Routing Switch
   ● Programmable Network Node: Applications
   ● Open Innovation via Java-enabled Network Devices


Page 17 of 18              Tal Lavian, Ph.D. – CV - 2020
          Case 6:20-cv-00534-ADA Document 47-6 Filed 03/05/21 Page 19 of 19


   ●   Practical Considerations for Deploying a Java Active Networking Platform
   ●   Open Programmable Architecture for Java-enabled Network Devices
   ●   Enabling Active Flow Manipulation In Silicon-based Network Forwarding Engines
   ●   Enabling Active Flow Manipulation In Silicon-based Network Forwarding Engines
   ●   Enabling Active Flow Manipulation In Silicon-based Network Forwarding Engines
   ●   DWDM-RAM: DARPA-Sponsored Research for Data-Intensive Service-on-Demand Advanced
       Optical Networks
   ●   DWDM-RAM: DARPA-Sponsored Research for Data-Intensive Service-on-Demand Advanced
       Optical Networks
   ●   Open Programmable Architecture for Java-enabled Network Devices
   ●   Open Java-based Intelligent Agent Architecture for Adaptive Networking Devices
   ●   Edge Device Multi-unicasting for Video Streaming
   ●   Intelligent Network Services through Active Flow Manipulation
   ●   Java SNMP Oplet
   ●   Unified Device Management via Java-enabled Network Devices
   ●   Dynamic Classification in a Silicon-Based Forwarding Engine
   ●   Integrating Active Networking and Commercial-Grade Routing Platforms
   ●   Enabling Active Flow Manipulation In Silicon-based Network Forwarding Engines
   ●   Open Distributed Networking Intelligence: A New Java Paradigm
   ●   Open Networking Better Networking Through Programmability
   ●   Open Networking
   ●   Open Programmability
   ●   Active Networking On A Programmable Networking Platform
   ●   Open Networking through Programmability
   ●   Open Programmable Architecture for Java-enabled Network Devices
   ●   Popeye – Fine-grained Network Access Control for Mobile Users
   ●   Integrating Active Networking and Commercial-Grade Routing Platforms
   ●   Active Networking
   ●   Programmable Network Devices
   ●   Open Programmable Architecture for Java-enabled Network Devices
   ●   To be smart or not to be?




Page 18 of 18            Tal Lavian, Ph.D. – CV - 2020
